THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING
TRANSACTIONS INVOLVING THIS NOTE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
THE SECURITIES ACT. THIS NOTE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER
AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER
TRANSFER OF ANY INTEREST IN THIS NOTE.
 
ORGANIC TO GO FOOD CORPORATION
 
SECURED PROMISSORY NOTE
 

$3,000,000.00
November __, 2008

 
Seattle, Washington
 
FOR VALUE RECEIVED, Organic To Go Food Corporation, a Delaware corporation (the
“Company”) promises to pay to W.Health L.P., a limited partnership organized
under the laws of the Bahamas (“Investor”), or its registered assigns, in lawful
money of the United States of America the principal sum of Three Million Dollars
($3,000,000.00) (the “Principal Amount”), together with interest from the date
hereof on the Principal Amount at the rate of fifteen percent (15%) per annum,
compounded yearly and accruing daily, on or prior to May __, 2009 (the “Maturity
Date”) in accordance with the terms hereof. This Note has been issued pursuant
to the Note Purchase Agreement, dated as of November __, 2008 (as amended,
modified or supplemented, the “Note Purchase Agreement”) between the Company and
the Investor and is secured by a lien on all the tangible and intangible assets
of the Company.
 
1. Prepayment. The entire Principal Amount and/or any interest hereon may be
prepaid in whole or in part by the Company at any time. Any payments under this
Promissory Note prior to the Maturity Date shall be applied first to accrued
interest and then to principal.
 
2. Event of Default. If an Event of Default (as defined in the Note Purchase
Agreement) shall occur, then at the election of the Investor, upon a notice to
the Company, the principal balance of this Note plus accrued and unpaid
interest at the rate of 25% per annum, compounded on an annual basis, shall
become due and payable immediately in cash.
 
3. Successors and Assigns. Subject to the restrictions on transfer described in
the Note Purchase Agreement, the rights and obligations of the Company and
Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Investor.
 
5. Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in be in accordance with
the notice provisions set forth in the Note Purchase Agreement.
 
6. Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.
 
7. Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.
 
8. Governing Law. This Note and all actions arising out of or in connection with
this Note shall be governed by and construed in accordance with the laws of the
State of California, without regard to the conflicts of law provisions of the
State of California, or of any other state.
 
9. Arbitration. Any dispute, controversy, or claim arising in relation to this
Note, including with regard to its validity, invalidity, breach, enforcement or
termination, shall be resolved by binding arbitration in London, England, in
accordance with the rules of arbitration which are in force in the United
Kingdom on the date when the notice of arbitration is submitted. The
arbitrability of such dispute, claim or controversy shall also be determined in
such arbitration. Such arbitration proceeding shall be conducted in the English
language before one (1) arbitrator agreed to by the parties. Both the foregoing
agreement of the parties to arbitrate any and all such disputes, claims and
controversies, and the results, determinations, findings, judgments and/or
awards rendered through any such arbitration shall be final and binding on the
parties hereto and may be specifically enforced by legal proceedings.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
The Company has caused this Note to be issued as of the date first written
above.
 

 
Organic To Go Food Corporation
a Delaware corporation
 
By:______________________________
 
Name: Jason Brown
 
Title: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 